Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 1 of 17

IN THE UNITED STATES COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

JOHN DOE,

Plaintiff
V.
DEBRA McCARTHY,

Defendant

 

CIVIL ACTION — LAW

JURY TRIAL DEMANDED

NO.

EXHIBIT “A” TO NOTICE FOR REMOVAL
 

 

FILED PROTHONOTARY LUZERNE COUNTY

 

Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 2 of 17

The Jauregui Law Firm
BY: RAUL JAUREGUI, ESQUIRE
ATTORNEY I.D. NO, 92366

Fee ene ener.

 

 

720 Arch Street Attomey for Plaintiff
PO Box 861 “John Doe”
Philadelphia, PA 19107
(215) 559-9285
RJ@RaulVauregui.com
John Doe, : 11th JUDICIAL DISTRICT
: Court of Common Pleas for
Luzerne County
No.
VS. :
: of
Debra McCarthy, :
7 Jury Trial Demanded
Defendant :
COMPLAINT — CIVIL ACTION
NOTICE TO DEFEND AVISO Le han demandado a usted en la corte.

NOTICE You have been sued in court. If you
wish to defend against the claims set forth in the
following pages, you must take action within
twenty (20) days afier this complaint and notice
are served, by entering a written appearance
personally or by attorncy and filing in writing
with the court your defenses or objections to the
claims set forth against you. You are warned that
if you fail to do so the case may proceed without
you and a judgment may be entered against you
by the court without further notice for any
money claimed in the complaint of for any other
claim or relief requested by the plaintiff. You
may lose moncy or property or otbcr rights
important to you. You should take this paper to
your lawyer at once. If you do not have a lawyer
or cannot afford one, go to or telephone the
office set forth below to find out where you can
get legal help.

Philadelphia Bar Association Lawyer Referral
and Information Service

One Reading Center

Philadelphia, Pennsylvania 19107

(215) 238-6333 TTY (215) 451-6197

01/27/2021

 

06:59:14 PM

Si usted quiere defenderse de estas demandas
expuestas cn las paginas siguientes, usted tiene
veinte (20) dias de plazo al partir de la fecha de
la demanda y la notificacion. Hace falta ascentar
una Comparencia escrita 0 cn persona o con un
aboyado y entreyar a la corte cn forma escrita sus
detensas o sus objeciones a las demandas en
contra de su persona. Sea avisado que si usted no
se defiende, la corte tomara medidas y puede
contiouar la demanda en contra suya sin previo
aviso o notificacion. Ademas, la corte pucde
decider a favor del demandante y requicre que
usted cumpla con todas las provisiones de esta
demanda. Usted puede perder dinero o sus
propiedades u otros derechos importantes para
usted, Lleve esta demanda a un abogado
immediatamente. Si no tiene abogado o si no
tiene el dinero suficiente de pagar tal servicio.
‘Vaya en persona o llame por telefono a la oficina
cuya direccion se encuentra escrita abajo para
averiguar donde se puede conseguir asistencia
legal.

Asociacion De Licenciados De Filadelfia
Servicio De Referencia E Informacion Legal
One Reading Center

Filadelfia, Pennsylvania 19107

(215) 238-6333 TTY (215) 451-6197

Doe v. McCarthy
Complaint Page NO. 1

Docket # 202100941

 

 

 
 

 

Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 3 of 17

The Jauregui Law Firm

 

BY: RAUL JAUREGUI, ESQUIRE
ATTORNEY I.D. NO, 92366

720 Arch Street

PO Box 861
Philadelphia, PA 19107
(215) 559-9285

Attorney for Plaintiff,
“John Doe”

 

RJ@RaulJauregui.com
John Doe,

VS.
Debra McCarthy,

11th JUDICIAL DISTRICT
Court of Common Pleas for
Luzerne County

Plaintiff : 2021-00941
i No. <=

of

Jury Trial Demanded
Defendant

 

COMPLAINT - CIVIL ACTION

Parties to this Action:

1. Plaintiff John Doe is a resident of Luzerne County, Pennsylvania.

2. Defendant Debra McCarthy is believed to be a resident of New York, with last

known residential address at 27 Stonehenge Road, Rockville Centre, NY 11570.

John Doe’s Averments of Debra McCarthy’s Defamatory Conduct: *

3. John Doe and Jane Roe are students at a Pennsylvania private institution where

they met, had sexual relations for some time, and then stopped talking to each

other,

Doe v. McCarthy
Complaint Page NO. 2

 
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 4 of 17

 

4. Atsome point in a subsequent semester, John Doe found a nude Jane Roe having
what appeared to be sexual intercourse with another student who appeared to be
significantly inebriated.

5. John Doe found this unexpected scene as he opened the door to his own dorm
room where neither Jane Roe nor the student she appeared to be having sexual

| intercourse with live.

6. Jane Roe then forced her way into John Doe's room, and proceeded to have
sexual intercourse with him.

7. The next moming, video footage shows that John Doe politely escorted a smiling
Jane Roe back to her own dorm,

8. Later that day, Jane Roe stated that she had been drugged and sexually assaulted.

9. On or about September 16, 2020, defendant Debra McCarthy wrote an email to

 

Doe’s school admunistrators.
10. Some of McCarthy’s statements in that email are merely transcribed here, in
identity redacted form, to comply with FERPA:
° “(John Doe] has told another student that [Student 1] was forcing [Jane
Roe] as she was blacked out to perform a sex act upon him and that [John
| Doe] got [Jane Roe] away from him and then performed a non consensual
intercourse on [Jane Roe].”
. “[John Doe] is bragging to other [name of school] Students he had 3

hours of non consensual Sex on [---] blacked out [Jane Roe].”

Doe v. McCarthy
Complaint Page NO, 3

 
 

 

 

Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 5 of 17

naan ee

11,

12,

13.

14,

15,

16.

17.

“(Jane Roc] can not remember anything other than being in hallway of
Dormitory and believes she was roofied in a dorm room that (Student | ]
was in earlier in the evening.”
“While the investigation is taking place how [Jane Roc] can feel sate with
a 6 ft 300 pound assailant and his co perpetrator still on campus."[sic].
McCarthy made no effort to contact John Doe to check the truth of her
defamatory and malicious assertions as stated in that email.
The matters that McCarthy stated in this email are stated as fact, are false, and
thus defame, as well as defame per se, and put John Doe ina false light.
McCarthy wrote this email meaning to get John Doe disciplined at and maybe
expelled from his school, without absolutely any regard for his privacy.
It is not known but averred on information and belief that defendant McCarthy
must have had other defamatory communications about Doe with Doe's school
and others,
McCarthy's defamation campaign against Doe has destroyed his career and
caused him embarrassment, loss of reputation, and loss of his good name in his
community.

DEFAMATION
McCarthy defamed Doce in at [east one email communication on or about
September 16, 2020, which she sent to his school.
McCarthy’s defamation conduct against John Doe meets all the elements of that

claim under Pennsylvania law.

Doe v. McCarthy
Complaint Page NO. 4
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 6 of 17

18. McCarthy’s email is defamatory in character as she falsely states that John Doe
raped Jane Roe “...then performed a non consensual intercourse on [Jane Roe]”,
continues to falsely assert that John Doe bragged to his friends of having “...3
hours of non consensual Sex on [---] blacked out [Jane Roe]....”, proceeds to
admit that all of McCarthy’s statements have no basis in fact because “...[Jane
Roe] can not remember anything...”, and finally falsely declare that John Doe is a
“...cO perpetrator still on campus...” who is a risk to Jane Roe’s safety.

19. McCarthy published this defamatory communication to at the very least the
person who received the e-mail cited in this complaint, an administrator at John
Doe’s school.

20. McCarthy’s defamatory communication in this email (and perhaps others) applies
to Juan Doe specifically because McCarthy mentions Juan Doe by name 4 times
and several other times by implication.

21. Any recipient of this email, and certainly the administrator at John Doe’s school
who did receive it, would understand and in fact did understand the defamatory
meaning of McCarthy’s falsely stated factual statements concerning John Doe.

22, Similarly, any recipient of this email, and certainly the administrator at John
Doe’s school who did receive it, understood that this email applied to John Doe.

23. As a result of McCarthy’s publication of this email John Doe’s career has been
permanently and irreparably harmed. The same is tue of his educational record.

24. McCarthy’s publication of this email, which admits both she and Jane Roe know

nothing, abused any conditionally privileged occasion that might have applied

Doe v. McCarthy
Complaint Page NO. 5
02/17/21 Page 7 of 17

 

because she sent it with absolutely no regard for the falsehoods it states and which
1 she admits she knew about at that time in the very same email.
25, McCarthy is not a student at John Doe’s school. She is not believed to be
enrolled in any school at all. She is not believed to even have been in
Pennsylvania at the time of her defamatory statements or of the underlying events
she transmogrified to defame John Doe.

26. McCarthy could not in good faith write that email as a third party complaint

 

because she admits that Jane Roe recalls nothing which means she manufactured
all the vitriol stated in the September 16, 2020 email and knowingly published it
to harm John Doe.
27. McCarthy’s email contains statements that are capable of defamatory meaning
against John Doe.
28. McCarthy’s email is not a communication with law enforcement or any other
agency that might allow for privuege, even under these outrageous facts.
29, These statements’ defamatory meaning stems from the inescapable fact that
McCarthy’s words tend to harm John Doe’s reputation as to lower him in the
estimation of the very community where McCarthy published those words: John
Doe’s school, where she falsely labeled him a man who would rape Jane Roe for

three hours and then brag about it to his friends.

 

30. Similarly, McCarthy’s statements have defamatory meaning because they deter
| third persons—namely students at John Doe’s school—from associating or
dealing with John Doe.

31. McCarthy wrote her statements about John Doe with malice.

Doe v, McCarthy
Complaint Page NO. 6
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 8 of 17

 

 

32.

33.

35.

McCarthy published her statements about John Doe with malice.

McCarthy’s statements about John Doe tended to blacken John Doe’s reputation.

. McCarthy’s statements about John Doe tended to expose John Doe to public

hatred, contempt, or ridicule.

McCarthy’s statements, written with the specific purpose of ending John Doe’s
enrollment in his academic institution, tended to injure John Doe in his business
or profession, which is the business of being a college student, and the profession

of being a student in good standing at his school.

36. As a result of McCarthy’s statements, John Doe suffered harm that has grievously

37.

38,

39.

fractured his standing in the community of his peer students, professors, staff,
administrators and others at his educational institution.

As a result of McCarthy’s statements, John Doe suffered harm that has grievously
fractured his standing in the community where he grew up, went to school, and
lives.

Nothing in the context of McCarthy’s statements about John Doe makes it
possible to interpret them as non-defamatory.

It is not only reasonable, but inescapable, that the plain reading of McCarthy’s
statements about John Doe in this email, and likely in other communications that

McCarthy published and which are not yet in his possession, defames him.

. The impression that McCarthy’s statements about John Doe would naturally

engender, in the mind of the average person among whom they were intended to
circulate, is that he is in fact a rapist who would brag about that heinous act to his

friends.

Doe v. McCarthy
Complaint Page NO. 7
 

Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 9 of 17

41.

43.

45,

47.

49.

50.

Everything that McCarthy states about John Doe in this email, which is false, she

stated as fact, and thus she stated defamatorily.

. Nothing in McCarthy's statements about John Doe is an expression of her opinion

of John Doe, because she stated everything as fact.
In addition, McCarthy’s statements are actionable defamation because they imply

undisclosed, false, and defamatory facts about Doe.

. These implied facts include that he took advantage of a drunken Jane Roe, that he

did so for three hours, and that then he bragged about that falsely stated heinous
conduct to his own friends.

Finally, McCarthy’s statements are actionable defamation because they describe,
as fact, or else they imply, Doe’s promiscuity, including McCarthy’s factual
description of John Doe as a “‘co perpetrator” in a falsely stated yet gruesome rape.

DEFAMATION PER SE

. McCarthy defamed per se John Doe in at least one email communication on or

about September 16, 2020, which she sent to his school in Pennsylvania.
McCarthy's defamation per se conduct against John Doe meets all the elements of

that claim under Pennsylvania law.

. McCarthy’s words impute John Doe with several criminal offenses including

falsely claming he raped a blacked out Jane Roe for three hours and participated
as a “co perpetrator” in the drugging of Jane Roe.
McCarthy's words impute John Doe with serious sexual misconduct.

All of McCarthy’s facts against John Doe are false.

Doe vy, McCarthy
Complaint Page NO. 8

 
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 10 of 17

a

|

51. All of McCarthy’s falsely-stated facts against John Doe in terms of his criminal
behavior against Jane Roe, and his engagement in serious sexual misconduct
against Jane Roe, defame him per se.

FALSE LIGHT

52. McCarthy’s publicity about John Doe in at least one email communication on or

about September 16, 2020 which she sent to his school in Pennsylvania placed

John Doe in a false light and invaded his privacy.

Wn
and

. McCarthy’s false light for invasion of privacy conduct against John Doe meets all

the elements of that tort under Pennsylvania law.

54. McCarthy gave publicity to matters concerning John Doe that placed him before
the Pennsylvania public in a false light, thus invading his privacy, when she
published her falsely-stated email of September 16, 2020 and identified John Doe
by name at least four times all the while stating devastatingly horrid facts against
John Doe which are entirely false, as McCarthy admits she knew.

55. The false light in which McCarthy’s email of September 16, 2020, and likely
other communications yet to be identified, placed John Doe in the light of a rapist
who would brag about that heinous act. This would be, and inescapably, is,
highly offensive to a reasonable person as well as to John Doe.

56. McCarthy had to have acted in reckless disregard as to the falsity of the matters

she publicized about Doe because she was not there to have witnessed what

happened, and in addition as she admits, Jane Roe recalls nothing, of anything
that might have happened.

Doe v. McCarthy
Complaint Page NO, 9
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 11 of 17

57. Thus, on or about September 16, 2020, McCarthy recklessly published an email
about John Doe which is not true, is highly offensive to a reasonable person, as it
calls him a rapist who would brag about it, and implies a call for his expulsion
from his school.

58. McCarthy knew she had no way to know this publication was true and she had
every reason to know that it was false because, as she admits, Jane Roe recalls
nothing.

59. McCarthy published these false-facts with actual malice, not only targeting John
Doe, a minor and a student, but also seeking to end his enrollment in his school,
all the while not bothering, once, to check the facts, including the dispositive one
she admits to knowing: That Jane Roe recalled nothing of what may or may not
have happened.

COUNT I
Defamation
60, Paragraphs 1 — 59 of this Complaint are incorporated herein by reference.
61. Asa direct and proximate result of the acts of the defendant McCarthy’s
actions and conduct in publication of defamatory communications, plaintiff John

Doe has suffered and will continue to suffer as follows:

a. Loss of his good name.

b. Loss of his business and/or social reputation.
c. Loss of earings capacity.

d. Shame.

é. Humiliation.

Doe v. McCarthy
Complaint Page NO, 10
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 12 of 17

Ce  ,, ee ee

 

f. Loss of enjoyment of life.
62. Plaintiff avers that his injuries may be of a permanent nature, causing residual
problems for the remainder of his lifetime, particularly as he faces a lifetime of
possible career-assassinating publication of McCarthy’s falsehoods, and claim is
made therefore.
63. Because of the outrageous nature and malicious quality of McCarthy’s
falsehoods plaintiff makes a claim for punitive damages.
WHEREFORE, Plaintiff Juan Doe, in his own right, has been damaged for defamation,
and claims damages of the defendant Debra McCarthy for the same.
COUNT I
| Defamation per se
64. Paragraphs 1 — 63 of this Complaint are incorporated herein by reference.
65. Asa direct and proximate result of the acts of the defendant McCarthy’s
actions and conduct in publication of defamatory per se communications, plaintiff

John Doe has suffered and will continue to suffer as follows:

a. Loss of his good name.

b. Loss of his business and/or social reputation.
C. Loss of earnings capacity.

d. Shame.

6. Humiliation,

f. Loss of enjoyment of life.

66. Plaintiff avers that his injuries may be of a permanent nature, causing residual

 

problems for the remainder of his lifetime, particularly as he faces a lifetime of

Doe v. McCarthy
Complaint Page NO. 11
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 13 of 17

 

ee

possible career-assassinating publication of McCarthy’s defamatory per-se
falsehoods, and claim is made therefore.
67. Because of the outrageous nature and malicious quality of McCarthy’s
falschoods plaintiff makes a claim for punitive damages.
| WIIEREFORE, Plaintiff Juan Doe, in his own right, has been damaged for defamation,
and claims damages of the defendant Debra McCarthy for the same.
COUNT IM
68. Paragraphs | - 67 of this Complaint are incorporated herein by reference.
69. Asa direct and proximate result of the acts of the defendant McCarthy’s
actions and conduct in publication of defamatory communications that put him in

a false light, plaintiff John Doe has suffered and will continue to suffer as follows:

a. Loss of his good name.

b. Loss of his business and/or social reputation.
c. Loss of earnings capacity.

d. Shame.

e. Humiliation.

f. Loss of enjoyment of life.

70. Plaintiff avers that his injuries may be of a permanent nature, causing residual
problems for the remainder of his lifetime, particularly as he faces a lifetime of
possible career-assassinating publication of McCarthy’s falsehoods, and claim is

made therefore.

Doe v. McCarthy
Complaint Page NO. 12

 

 
Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 14 of 17

EE

71. Because of the outrageous nature and malicious quality of McCarthy’s

falsehoods plaintiff makes a claim for punitive damages.
WHEREFORE, Plaintiff Juan Doe, in his own right, has been damaged for defamation,
and claims damages of the defendant Debra McCarthy for the same.

Prayer for Relief
WHEREFORE, plaintiff Juan Doe demands judgment from defendant Debra McCarthy
in an amount not in excess of $70,000.00 including costs and fees for all three claims.
Respectfully submitted,

Jauregui Law Firm

Jef away

Raul Jauregui
Attomey for Plaintiff Juan Doe

 

Dated: January 27, 2021

Doe v. McCarthy
Complaint Page NO. 13
—

 

Case 3:21-cv-00294-RDM_ Document 1-1 Filed 02/17/21 Page 15 of 17

VERIFICATION

Doe v. McCarth

1 swear and affirm that I am the plaintiff in this matter, proceeding under the pseudonym
“John Doe” and that I read this Complaint. I state these matters as true to the best of my
information, knowledge and belief. I understand that false statements herein are made
subject to penalties of 18 PA.C.S. Sec. 4904 relating to unsworn falsification to
authorities.

 

Doe v. McCarthy
Complaint Page NO, 14
 

Case 3:21-cv-00294-RDM Document 1-1 Filed 02/17/21 Page 16 of 17

Supreme Couirto! Bennsylvania

os
Courf'o ‘Common Pleas

 

For Prothonotary Use Only:

 

 

County

 

Docket No:
| 2021-00941

 

 

 

The information collected on this form is used solely for court administration purposes. This form does not

supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

 

 

 

 

 

 

 

Commencenent of Action:
S BX] Complaint CD Writ of Summons CJ Petition
E (J Transfer from Another Jurisdiction ((] Declaration of Taking
Cc Lead Plaintiff's Name: Lead Defendant’s Name:
T John Doe Debra McCarthy
Dollar Amount Requested:  [_}within arbitration limits
6 Are money damages requested? kiyes [J No (check one) [gJoutside arbitration limits
N | Is this a Class Action Suit? ClYes &INo Is this an MDJ Appeal? OO Yes ] No
A Name of Plaintiff/Appellant’s Attorney: _ Raul Jauregui, Esq, Jauregui Law Firm
(1 Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

ZOomAQnmn

 

Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE, If you are making more than one type of claim, check the one that
you consider most important.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TORT (do not include Mass Tort) CONTRACT (do not include Judgments) CIVIL APPEALS
([] intentional ([] Buyer Plaintiff Administrative Agencies
L_] Malicious Prosecution [_] Debt Collection: Credit Card (_] Board of Assessment
Motor Vehicle ([] Debt Collection: Other Board of Elections
Nuisance Dept. of Transportation
Premises Liability Statutory Appeal: Other
aaa (does not include [[] Employment Dispute:
5 . ‘ Discrimination ST
Slander/Libel Detainee ([] Employment Dispute: Other (1) Zoning Board
C Other:
—| (Other
MASS TORT
Oo Asbestos
Tobacco
Toxic Tort - DES
Toxic Ted =smplens REAL PROPERTY MISCELLANEOUS
[J Toxic Waste (-] Ejectment (J Common Law/Statutory Arbitration
{_] Other: Eminent Domain/Condemnation LJ] Declaratory Judgment
Ground Rent Mandamus
[_] Landlord/Tenant Dispute Non-Domestic Relations
Mortgage Foreclosure: Residential Restraining Order
PROFESSIONAL LIABLITY Mortgage Foreclosure: Commercial Quo Warranto
C) Dental [_] Partition Replevin
Legal Quiet Title (J Other:
Medical Other:
[_} Other Professional:
Updated 1/1/2011
FILED PROTHONOTARY LUZERNE COUNTY 01/27/2021 06:59:14 PM

Docket # 202100941

 

 
NOTICE

Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

 

| Rule 205.5. Cover Sheet

(a)(1) This rule shall apply to all actions governed by the rules of civil procedure except
the following:

| @

(it) actions for support, Rules 1910.1 et seq.

actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.

(iti) actions for custody, partial custody and visitation of minor children, Rules
1915.1 et seq.

(iv) actions for divorce or annulment of marriage, Rules 1920.1 et seq.

(v) actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.

(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
1] the cover sheet set forth in subdivision (e) and file it with the prothonotary.
1) (b) ‘The prothonotary shall not accept a filing commencing an action without a
completed cover sheet.

(c) | The prothonotary shall assist a party appearing pro se in the completion of the form.
i| (d) _A judicial district which has implemented an electronic filing system pursuant to

Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the

| provisions of this rule.

 

 

(e) The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural
Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at www.pacourts.us.

 
